Opinion issued May 18, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00197-CV
                             ———————————
             IN THE INTEREST OF E.S.T. AKA E.T., A CHILD



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-01176J


                           MEMORANDUM OPINION

      Appellant, D.L., filed an unopposed motion to dismiss his appeal,

representing that the trial court has granted a new trial as to his claims.1 No cross

appeal has been filed, and no opinion has issued. See TEX. R. APP. P. 42.1(c).

1
      Although the motion to dismiss was filed on behalf of “L.D.,” a review of the file
      indicates the appellant’s initials are D.L. The notice of appeal and amended notice
      of appeal were filed on behalf of D.L. and the final judgment and order granting
      new trial were directed at D.L.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       2